Title: Isaac Riley to Thomas Jefferson, 29 September 1809
From: Riley, Isaac
To: Jefferson, Thomas


          Sir New York Sept. 29th 1809
          Experiencing daily, in the course of my business, the constant and increasing demand there is in the Country for your Work, the Notes on Virginia, and of which the copies are becoming exceeding scarce, I am satisfied that a new Edition is wanting.
          Deeming it very probable that in the period which has elapsed since the Original publication of the work, you have collected some manuscript additions, with which you would not be unwilling to favour the public, and presuming upon the supposition that you have no other arrangements arrangement in view, I take the liberty of submitting, that should you condescend to intrust me with Said additions, it would be a subject of pride with me, to print an enlarged Edition of the Notes, with an accuracy and elegance creditable to the American Press—
          In this application I have proceeded upon the belief that there is no copy right already possessed by any other Bookseller, and if I am in Error on this head, I trust to your excuse—
          I have also to depend much upon your goodness in pardoning the freedom which I have used in addressing you on this occasion—
          I have the honour to be Your very Obedient Servant I. Riley.
         